Citation Nr: 1427727	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-46 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type 2, and/or exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) and/or diabetes mellitus, type 2.

3.  Entitlement to service connection for actinic keratosis, to include as due to exposure to herbicides.

4.  Entitlement to service connection for an enlarged prostate, to include as due to exposure to herbicides.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to October 1970.

This matter comes before the Board of Veterans Appeals BVA or Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In December 2013, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the December 2013 remand, the Board noted that the claim for entitlement to service connection for peripheral neuropathy was being deferred, pending the adjudication of a claim for entitlement to service connection for diabetes mellitus, type 2.  The RO was instructed to adjudicate the Veteran's claim for entitlement to service connection for diabetes mellitus, type 2, before deciding the appeal for entitlement to service connection for peripheral neuropathy.  

The Veteran's file contains a memorandum, dated March 2014, from the Appeals Management Center, indicating that the issue of entitlement to service connection for diabetes mellitus, type 2 was pending at the RO and was intertwined with the appeal for peripheral neuropathy.  The Veteran then received a Supplemental Statement of the Case in March 2014 in which the issue of entitlement to service connection for peripheral neuropathy was not addressed as an issue on appeal.  However, there is no rating decision or any other evidence in the claims file indicating that the issues of entitlement to service connection for diabetes mellitus, type 2, or entitlement to service connection for peripheral neuropathy were ever adjudicated.  

Importantly, the Board notes that the Veteran has current diagnoses of both diabetes mellitus, type 2 and peripheral neuropathy, exposure to herbicides has been conceded, and a February 2014 VA examiner has opined that the Veteran's peripheral neuropathy is secondary to his diabetes mellitus, type 2.  

The Board finds again that these issues are intertwined, and a remand is necessary to determine whether the Veteran has been granted entitlement to service connection for diabetes mellitus, type 2, and consequently, whether he is entitled to service connection for peripheral neuropathy, as secondary to diabetes mellitus, type 2.

The Veteran also seeks entitlement to service connection for hypertension, actinic keratosis, and an enlarged prostate.  The Board remanded these claims in December 2013 to obtain medical opinions regarding the etiology of the claimed disorders.

The Veteran was afforded a VA examination for hypertension in February 2014.  The examiner noted that the Veteran had a diagnosis of hypertension from 1998 and that his hypertension was currently controlled with diet.  The examiner then stated that there was no association between hypertension and exposure to herbicides, the Veteran did not have hypertension by criteria, as he had normal blood pressures at the examination, and the Veteran was not on medication for his blood pressure.  

The Board finds this opinion to be inadequate.  VA treatment records indicate the Veteran currently has a diagnosis of hypertension, although it is controlled by diet and exercise.  See February 2014.  As such, a medical opinion is necessary to determine the etiology of the diagnosed hypertension.  Furthermore, the Board notes that the examiner was requested to provide an opinion as to whether the Veteran's hypertension was proximately due to or aggravated by his PTSD and/or diabetes mellitus, type 2.   The requested information was not provided in the February 2014 medical opinion.  As such, an addendum opinion is necessary that addresses that issue of secondary service connection.

The Veteran was afforded VA examinations for actinic keratosis and an enlarged prostate in February 2014.  The examiner noted that the Veteran had diagnoses of actinic keratosis and benign prostatic hyperplasia (BPH).  The examiner opined that the Veteran's actinic keratosis and BPH were less likely than not due to service.  The examiner then included a general description of actinic keratosis, which indicated that chronic sun exposure is a major risk factor for developing the disorder, as well as a generic description of causes of BPH.  Importantly, however, the examiner did not offer any comments or discussion pertaining to the Veteran's assertion that his sun exposure in Vietnam caused his actinic keratosis.  See March 2014 Appellate Brief.  Furthermore, the examiner's rationale regarding the Veteran's BPH was generic and did not include any references to evidence in this Veteran's particular claim.  The Board finds these opinions to be inadequate.  As such, a remand is necessary to obtain more thorough addendum opinions.

Any updated treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the claim for entitlement to service connection for diabetes mellitus, type 2.  If the issue has already been adjudicated, associate the rating decision with the claims file.

2.  Once the claim for entitlement to service connection for diabetes mellitus, type 2 has been adjudicated, determine whether the Veteran is entitled to service connection for peripheral neuropathy, as secondary to diabetes mellitus type 2.  

Associate the rating decision with the claims file.

3.  Obtain an addendum opinion to the February 2014 VA examination for hypertension.  The examiner should be notified that the Veteran has a current diagnosis of hypertension.  The examiner is requested to review all pertinent records associated with the claims file.  

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent), that:

a)  the Veteran's hypertension in any way causally or etiologically related to his active service, to include exposure to herbicides; and,

b)  the Veteran's hypertension is proximately due to or aggravated (beyond natural progression) by his PTSD or diabetes mellitus, type 2.

In particular, review the lay statements as they relate to the development of his hypertension and provide information as to how the statements comport with generally accepted medical norms.  

If it is not possible to provide the requested opinion without resort to speculation the examiner should state why speculation would be required in this case (e g , if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.)  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Obtain an addendum opinion to the February 2014 VA examination for actinic keratosis.  The examiner is requested to review all pertinent records associated with the claims file.  

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent), that the Veteran's actinic keratosis is in any way causally or etiologically related to his active service, to include exposure to herbicides and/or exposure to sun while serving in Vietnam.

The examiner is requested to provide a rationale that discusses information relevant to this particular Veteran's situation, and not to simply provide a general discussion of the diagnosed disorder.

In particular, review the lay statements as they relate to the development of his hypertension and provide information as to how the statements comport with generally accepted medical norms.  

If it is not possible to provide the requested opinion without resort to speculation the examiner should state why speculation would be required in this case (e g , if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.)  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Obtain an addendum opinion to the February 2014 VA examination for benign prostatic hyperplasia (BPH).  The examiner is requested to review all pertinent records associated with the claims file.  

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent), that the Veteran's BPH is in any way causally or etiologically related to his active service, to include exposure to herbicides.

The examiner is requested to provide a rationale that discusses information relevant to this particular Veteran's situation, and not to simply provide a general discussion of the diagnosed disorder.

In particular, review the lay statements as they relate to the development of his BPH and provide information as to how the statements comport with generally accepted medical norms.  

If it is not possible to provide the requested opinion without resort to speculation the examiner should state why speculation would be required in this case (e g , if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.)  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

8.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  

An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



